Exhibit 10.3

Rental Agreement

 

between       Süss Grundstücksverwaltungs GbR,    represented by Dr. Winfried
Süss,    Südliche Münchner Str. 51    820131 Grünwald                        -
hereinafter known as the Lessor - and       Cascade Microtech Dresden GmbH   
legally represented by Managing Dir. Dr. Claus Dietrich    Süss-Straße 1, 01561
Sacka                        - hereinafter known as the Lessee -

§ 1

Rental property

The Lessor shall rent to the Lessee, in the municipality of Sacka near Dresden,
on the “Am Straßenberg” parcels 591/1, 592/1 and 593/1 with a total of 52,998
square meters, one building with an office wing and manufacturing hall, having a
total interior area of 2,784 square meters (Sacka I), and a second building with
an office wing and manufacturing hall, having an interior area of 1,100 square
meters (Sacka II), as well as the associated exterior facilities.

The scope of the overall rented property shall be determined on the basis of the
site plan included as a component of this Agreement.

The Lessee is already familiar with the rental property from previous use. The
property shall be rented in the known condition, which is documented by way of a
joint inspection, as is. The existing condition at the time this Agreement is
signed shall be acknowledged as contractually agreed.

The Lessor shall, at the Lessee’s request, create a connecting structure between
the two buildings, Sacka I and Sacka II, by the end of the fourth quarter of
2011, at the Lessor’s expense.

§ 2

Rental purpose

The rental shall take place for the purpose of operating a plant to manufacture
and sell optical devices, precision mechanics, electronics and other technical
devices for the fields of science and industry. The rental property shall only
be used for this contractually agreed purpose. Any changes to the intended
purpose require prior written permission from the Lessor. Such permission can
only be refused for good cause.

The Lessee must, at its own expense, obtain any necessary official permits or
authorizations for changing or expanding the intended purpose.

 

1



--------------------------------------------------------------------------------

§ 3

Rental agreement – term of rental

The Rental Agreement shall begin on June 1, 2011 and end on December 31, 2017.

It shall be extended by one year in each case if it is not terminated before
this time or during the subsequent period before the end of the Agreement, with
one year’s notice to the end of a calendar month. Termination must take place in
writing, via registered letter.

The Lessee can request an additional five-year extension of the Rental Agreement
no later than six months before the end of the Rental Agreement, as long as the
other contractual provisions are fulfilled. The Lessee must exercise the
extension option in writing, and the Lessor must confirm it in writing.

The Lessor shall ensure that the provisions of this Rental Agreement remain
valid without modification, regardless of any sale of the rental property.

§ 4

Rent

The regular monthly rent for the rental property in its current condition (Sacka
I and II), including all exterior facilities available for use by the Lessee,
open spaces and traffic routes, shall be €21,362.00, which corresponds to a rate
of €5.50/m2.

Starting in the month after the completion and transfer of the connecting
structure described in §1 for use by the Lessee, the monthly rent shall increase
in proportion to the newly created usable interior space.

Furthermore, the amount paid to the Lessor by Sächsische Aufbaubank, in light of
the renovation measures intended by the Lessee to the rental property, shall be
taken into account as a rent reduction. The rent reduction shall take effect in
the month of the first assistance benefit (payment to the Lessor). The
assistance amount expected at this point shall then be paid linearly over the
remaining months of the Agreement term in the form of a rent reduction.

Fictitious sample calculation as clarification:

The expected assistance amount (benefit notification from SAB) is €120,000.

The initial assistance benefit of €20,000 is paid in October 2011.

The remainder of the Agreement term is 74 months.

The rent reduction starting in October 2011 shall be €120,000/74 (in other
words, €1621), which corresponds to a new rent of €19,741 (€5.01/m2).

The Lessee must additionally pay any value-added tax invoiced by the Lessor in
the applicable amount. The rent must be paid on a monthly basis in advance, and
must be received by the Lessor no later than the 5th business day of the month.

In the event of a late rent payment and/or additional costs, the Lessor shall be
entitled to request late fees in the amount of 8 percentage points over the base
lending rate.

If the Lessee is in arrears with payments, partial payments shall be offset
according to the Lessor’s instructions regardless of the explicit offsetting
requirement.

 

2



--------------------------------------------------------------------------------

§ 5

Deposit

In order to secure all primary and secondary claims by the Lessor arising from
the rental relationship, the Lessee shall provide a directly enforceable,
open-ended, unconditional guarantee from a German banking institution upon
initial request, equal to two gross monthly rent payments; in other words,
€63,550.00. The original guarantee certificate must be provided at the latest
upon the signing of the Agreement. The Lessor shall be entitled to make the
conclusion of the Agreement dependent upon the provision of the guarantee.

The original guarantee certificate must be provided to the guarantor no later
than 1 month after it has been determined that no further claims against the
Lessee exist, or after the guarantor has paid the Lessor the maximum amount.

§ 6

Additional costs

The Lessee shall compensate the Lessor for the following charges: electricity,
water, wastewater, heating, chimney sweeping, waste disposal, street sweeping,
chimney cleaning, lighting, heating-system maintenance, maintenance of the
air-conditioning system, fire extinguishers, fire-alarm system and all other
maintenance work, cleaning the gutters, other operations-related auxiliary costs
and municipal charges and fees, and property taxes. Where possible, the Lessee
shall pay these costs directly to the operators and/or the city. The Lessor
shall offset these costs – to the extent that it is responsible for them – by
June 30 of the following year, upon provision of receipts. The invoice must be
paid within a month.

If ongoing additional costs, property charges and/or public fees are introduced
or changed after the conclusion of the Agreement as a result of legal or
official regulations, the Lessor shall be entitled to transfer the additional
burden to the Lessee in each case. The transfer of the additional charges shall
be considered agreed as of the time the charges take effect; no increase
declaration shall be required.

If a claim for payment is asserted against the Lessor for assessments or
development charges, the Lessor can increase the rent by an amount derived from
the amortization of the charges and their interest of 5.5%, based on the
remaining usage time of the building.

The Lessee shall provide a monthly partial payment for the additional costs, to
be established by the Lessor, of 1/12 of the expected annual costs.

The Lessor shall be entitled to adjust the partial payments for the additional
costs on the basis of the annual statement for the past calculation period. This
adjustment shall be considered agreed upon receipt of notification.

§ 7

Insurance

The Lessor has insured the rental property against fire and storm damage. If an
insurance premium increases as a result of an increased insurance risk, based on
the Lessee’s operations or on construction measures carried out or commissioned
by the Lessee, the Lessee must compensate the Lessor for the additional premium.

The Lessee must obtain property liability insurance, tap-water damage insurance
based on the values established by the building’s fire insurance, glass damage
insurance and liability insurance as the operator of facilities for storing
environmentally harmful substances, to the extent that such risks are associated
with the Lessee’s operations, and in sufficient scope.

 

3



--------------------------------------------------------------------------------

§ 8

Value-retention clause

The consumer price index for the past five years, as officially established by
the German Federal Statistical Office, is an average of 1.6% and is set for the
term of the Agreement. In other words, on January 1 of any subsequent year, the
rent will increase by 1.6%. After December 31, 2017, the respective annually
established consumer price index will be used as the basis. In the event of a
rent increase, the Lessor must report this change by providing a statement; in
the event of a decrease, the Lessee must do the same. Failure to do so shall not
constitute a waiver of the right to adjustment. However, the respective parties
to the Agreement shall only be considered in default for payment of the
increased amounts or repayment of the decreased amounts once the respective
statement has been received.

The parties to the Agreement hereby agree to cooperate in obtaining the
necessary approval from the Central Bank to ensure the legal validity of the
above adjustment clause.

§ 9

Condition of the rental property upon conclusion of the Agreement

The rental property is in the contractual condition acknowledged by both parties
to the Agreement. The following features should particularly be noted:

 

  •  

Presentable appearance of the office wing and the exterior access area

 

  •  

Reception area with high-quality natural stone flooring and private stairs with
stainless-steel railings

 

  •  

Bright, excellently illuminated office spaces, some with heat-insulating glass
and additional exterior sun protection

 

  •  

Manufacturing, workshop, warehouse: generous space, large windows with exterior
sun protection, greater than average amount of daylight

 

  •  

Better view to outside compared to the standard

 

  •  

Bright, light-reflecting walls and ceiling surfaces

 

  •  

Overhead lighting with unusually large dome lights

 

  •  

Better room climate due to convector heaters on the exterior walls rather than
just unhealthy circulating-air heating

 

  •  

Electrical installations and data cables conforming to higher standards,
tailored to the intended use

 

  •  

Climate-controlled offices

 

  •  

High-quality flooring in the manufacturing / warehouse areas

 

  •  

Park-like exterior facilities

The attached inspection protocol is a component of the Agreement. The Lessee
cannot derive any rights against the Lessor on the basis of damages or defects
that are not included in the protocol.

§ 10

Maintenance of the rental property – structural changes – warranty

The Lessor shall be obligated to maintain the rental property for the duration
of this Agreement. The Lessor shall not have any warranty obligations beyond
this maintenance obligation. Damage claims as per § 538 of the BGB (German Civil
Code) are excluded unless an agent of the Lessor intentionally causes the
damage.

Structural measures that become necessary after the transfer of the rental
property to the Lessee as a result of official instructions or requirements or
due to the nature of the operations shall be arranged by the Lessor. If such
measures become necessary due to the nature of the operations, the Lessee shall
bear the costs. The Lessor shall not be obligated to build additional
structures.

 

4



--------------------------------------------------------------------------------

The Lessee shall bear the costs for maintenance work in and on the building up
to an amount of €300.00 in individual cases, as well as all costs for
maintaining the exterior facilities. Furthermore, the Lessee must arrange
cosmetic repairs at appropriate intervals and at its own expense, using
first-rate materials.

When carrying out maintenance work on the building, the Lessor shall take the
Lessee’s interests into consideration wherever possible, particularly by
scheduling the work outside the Lessee’s business hours. There is no obligation
to compensate the Lessee for any costs or lost profits resulting from the
performance of such work.

Structural measures that are not necessary for the upkeep of the building, to
prevent risks to the rental property, to eliminate hazards from the rental
property or to rectify damages can only be carried out by the Lessor with
permission from the Lessee if the performance of such work will hinder the
Lessee’s business operations to a more than insignificant degree.

The Lessee shall be entitled to install all operating equipment and machines in
and on the building and on the property as needed for its operations. The Lessee
shall only be entitled to make structural changes on and to the rental property,
particularly renovations and installations, etc., with prior written permission
from the Lessor. The Lessor can base such permission on the Lessee’s agreement
to guarantee the complete or partial return to the condition of the rental
property after the end of Phase 2 in the event that the Lessee moves out.

Unavoidable damages to the rental property itself or its usage, or damages for
which the Lessor is not responsible, that are caused while building the
connecting structure as per § 1 or as a result of general maintenance or repair
measures shall not entitle the Lessee to reduce the rent or to assert damage
compensation and/or retention rights.

If, at the end of the rental term, the Lessee wishes to remove/uninstall
equipment and/or installations that it has provided in the rental property, it
must first offer these to the Lessor. If the Lessor wishes to keep these
installations, it must pay the Lessee the manufacturing costs minus an
appropriate amount for their depreciation. If not, the Lessee must also restore
the original condition in terms of the equipment at the end of the Agreement.

In the event of imminent risk, the Lessee shall be entitled and obligated to
take all necessary measures, at the Lessor’s expense, in order to prevent or
rectify damages to the rental property if the Lessor cannot be notified at all
or not in a timely manner.

The Lessor shall be entitled to access the rental property at any time during
normal business hours with prior notice.

§ 11

Lessor’s lien

The Lessee hereby declares that the items listed in the Annex to this Agreement,
brought in upon the signing of the Agreement, are its free property and are
neither attached nor pledged.

§ 12

Road safety obligation

The Lessee shall release the Lessor internally from third-party claims based on
a violation of the road safety obligation for the rental property, as long as
the damage is not based on the Lessor’s failure to immediately rectify known
structural defects. The Lessee shall be responsible for cleaning, sanding roads
and clearing snow, both on and in front of the property, if the owner is subject
to a corresponding obligation.

 

5



--------------------------------------------------------------------------------

§ 13

Destruction of the rental property through fire or other circumstances

In the event of the complete destruction of, or significant damage to, the
building through fire or other effects on the basic structure of the building or
the property, the Rental Agreement shall end immediately. In this event, the
Lessee shall be released from the obligation to provide a service in return as
long as the Lessee did not cause the destruction or significant damage. The
Lessee shall not be entitled to any damage compensation claims against the
Lessor for destruction or significant damage to the rental property and the
resulting effects if the Lessor is not responsible for these. Under no
circumstances shall the Lessor be obligated to rebuild the structure.

§ 14

Insolvency of the Lessee

If an application to initiate insolvency proceedings is submitted with regard to
the Lessee’s assets, the rental relationship shall be extraordinarily terminated
without separate notice on the date the proceedings are initiated. In this
event, the Lessee must immediately move out of the rental property. In order to
continue using the property, the Lessee must pay a usage fee as an asset
liability in the amount of the contractually agreed rent, plus an advance
payment for operating costs.

§ 15

Subletting

The Lessee shall not be entitled to sublet the rental property to third parties
or allow them to use it without permission from the Lessor. The Lessor can only
refuse such permission for subletting and transferring use for good cause.

§ 16

Offsetting, retention

The Lessee can only offset claims against the rent and the additional costs, or
exercise a right of retention, if the claim is undisputed or legally
established.

§ 17

Liability and assistants

The Lessee shall be liable for damages caused by its employees or third parties
to whom it has granted access to the property, whether explicitly or by
implication, to the same extent as for its assistants.

§ 18

End of the Rental Agreement

At the end of the Rental Agreement, the rental property must be returned to the
Lessor in completely empty, clean condition, with whitewashed walls.

All keys, including those made by the Lessee itself, and/or all technical
equipment for an electronic access system must be returned to the Lessor. The
Lessor shall be liable for all damages that the Lessor incurs as a result of the
failure to fulfill this obligation, particularly as a result of lost keys or
other locking components.

 

6



--------------------------------------------------------------------------------

§ 19

Other

Modifications to this Agreement must be made in writing. This also applies to
modifying the written-form requirement.

The parties have not concluded any side agreements.

If a provision of this Agreement is invalid, this shall not affect the validity
of the remaining Agreement. The parties must agree to another provision that as
closely as possible approximates the sense and economic significance of the
invalid provision.

Lessee: Cascade Microtech Dresden GmbH

 

[SIGNED]               [SIGNED] Claus Dietrich    Confirmed:       
        Steve Mahon

 

Managing Director            VP of Operations Cascade Microtech Dresden
GmbH                Cascade Microtech Inc.

[STAMP: Cascade Microtech Dresden GmbH / Süss-Straße 1 / 01561 Thiendorf OT
Sacka / Germany]

Lessor: Süss Grundstücksverwaltungs GbR

[SIGNED]

Dr. Winfried Süss

Enclosures:

 

  - Inspection protocol

  - Site plan

 

7



--------------------------------------------------------------------------------

Inspection Protocol for the Rental Agreement Inspected property:   

Property and building

Süss-Straße 1

01561 Sacka

  

Participant (Lessor): Dr. Ralf Süss

Participant (Lessee): René Wolf/FM

Date of inspection:   

June 10, 2011

    

     Item      Area    Defects discovered    Suggestions for rectification /
comments 1    Office building    Rodent infestation in the office building   
Check the floor-slab seal – set on-site appointment with Mr. Abt 2    Both halls
   Roofs show increasing number of leaks    Observation by Mr. Wolf 3    All
buildings    Some windows are not sealed   

Order placed to adjust the windows

    

4    All buildings    Urinal drainage is faulty   

Unresolved

    

5    Office building    Air-conditioning systems in the glass building –
defective service    Unresolved 6    Office building    Hall lighting in entry
hall – defective software    Mr. Wolf to call for tenders 7   

Hall 1

    

   Install water shutoff valves    Mr. Wolf to call for tenders 8    Hall 2   
Lightwells show first signs of damage (sealed against rainwater!)    Unresolved
9    All buildings    Property condition documented with digital pictures
(images P1020384 through P1020580)                    

 

    

Lessor’s signature:

[SIGNED 6/24/2011]

        Lessee’s signature: [SIGNED / STAMPED]

[SITE PLAN (illegible)]



--------------------------------------------------------------------------------

DR.-ING. RALF SÜSS

[STAMP: Received June 17, 2011]

DR.-ING. R. SÜSS – BAYREUTHERSTRASSE 4 – 81925 MÜNCHEN

Cascade Microtech GmbH

c/o Dr. Claus Dietrich

Süss-Straße 1

01561 Sacka

Munich, June 14, 2011

Rental Agreement – Clarification

Dear Dr. Dietrich,

on behalf of Süss Grundstücksverwaltungs GbR, I would hereby like to clarify
that Phase 2, which is not defined more specifically in the Rental Agreement,
refers to a connecting structure between the two existing buildings.

The sentence in §10 of the Rental Agreement:

The Lessor can base such permission on the Lessee’s agreement to guarantee the
complete or partial return to the condition of the rental property after the end
of Phase 2 in the event that the Lessee moves out.

should be understood to mean:

The Lessor can base such permission on the Lessee’s agreement to guarantee the
complete or partial return to the condition of the rental property after the
conclusion of construction measures for the connecting structure (as per §1) in
the event that the Lessee moves out.

I hope that this clarification will establish a common understanding.

Yours sincerely,

[SIGNED]

p.p. Dr. Ralf Süss (Doctor of Engineering)